DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	The drawing objection have not be sustained in view of applicant’s amended fig. 4 and 10 as sufficiently showing the tangent plane and bag as recited in the claim. 
Claim Rejections - 35 USC § 112
With respect to the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, an autoclave is now positively recited in the claim.  As set forth on pg. 10 of his original specification, such is capable of being used as a pressure forming device, able to heat, vacuum and input positive air pressure. As such the grounds for rejection has not been sustained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 2, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 
As to claim 1 is a method of manufacturing a composite golf club head, performed by a mold assembly and a pressure forming device which comprises an openable closed container 132, a pneumatic assembly 154 mounted on the openable closed container, and a heating component (col. 8, ln. 47) mounted on the openable closed container, and the method comprising steps of:
providing a striking plate 26 made from carbon fiber col. 7, ln. 3) with a combination portion 100 formed as a back side 26a of the striking plate;

While Murphy does not appear to apply a vacuum to the mold using a bag that is puti into an openable closed container, such a process is old and well-known in the manufacture of composite parts.  By way of example, How to Make Prepreg/Dry Carbon Fibre Parts teaches placing the split mold in a bag; 

    PNG
    media_image1.png
    728
    1180
    media_image1.png
    Greyscale

	Then applying a vacuum;

    PNG
    media_image2.png
    729
    1168
    media_image2.png
    Greyscale

Then placed in an openable container to cure while heating;

    PNG
    media_image3.png
    729
    1168
    media_image3.png
    Greyscale

And finally deburring;

    PNG
    media_image4.png
    728
    1177
    media_image4.png
    Greyscale

To have applied known methods of manufacturing composites to that of a club head like Murphy would have been obvious to have used such known techniques to improve similar devices (methods, or products) in the same way.  See SR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 2, taught is heating temperature of 80 degrees celcius; 

    PNG
    media_image5.png
    724
    1168
    media_image5.png
    Greyscale
 
The time and pressure ranges are considered obvious order to obtain the desired final properties of the product.  To have selected a pressure and time within the claimed range would have been obvious through routine experimentation to obtain a satisfactory part and process. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As to claim 7 and 8, metal counter weight 40 is considered shown. 
With respect to claims 11, 14 and 17, a “tangent plane” as recited is not a structural feature of the club.  Instead such is an arbitryary reference plane the is inherently capable of being drawn on the club head of Murphy. In the context of the sweet spot, such is considered a position the same as the center of gravity shown in fig. 11 of 09/796,951 with an imaginary line passing throught he center of gravity as shown in his fig. 4. Alternatively, the location of the center of gravity is a known design criteria in club performance and can be adjusted using shape and materials as desired. To have the center of gravity of the club and the sweet spot or geometric center of the striking plate coincide with an imaginary line passing through them would have been obvious in order to locate the CG behind the intended spot on the striking face where the ball is intended to make contact.” 
Claim 1 has been amended to recite that the main portion is “integrally formed as a single part”.  Murphy shows the body being integrally formed as a single part when the components of the sole and crown are placed in the mold.  As such, this limitation fails to clearly distinguish over the applied art as will be further discussed below in response to applicant’s remarks. 
Claims 10 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Kobayashi 4,489,945. 
As to claims 10 and 13, the recited relationship was previously interpreted as inherently have a center of gravity and a geometric center point where he incorporated reference 09/796,951 that shows the center of gravity to a perpendicular in his figs. 3 and 10. Kobayashi is no applied that directly teaches that such relationships in golf club results in a more accurate shot.  To have aligned the CG in Murphy as taught by Kobayashi would have been obvious in order to improve the clubs accuracy. 
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Driver 2010/0213644 as set forth in the previous office action and below in response to applicant’s remarks.
“As set forth above, claim 3 is presumed to be direct to bladders commonly used inside the parts of molded composites. Murphy shows a positive air pressure bladder that is known to be used in composite parts. Where claim 3 recites both a positive and negative pressure ranges, it appears that such is directed to a combination of both internal bladders and bagging.  This is old and well-known in the manufacture of composites as taught by Driver by way of example. To have use a combination of both known techniques in the Murphy would have been obvious in order to both consolidate the preform and remove air and volatiles as set forth in Driver’s abstract. The pressures, time and temperature are considered obvious matters of optimization as set forth above as such has not been shown to be critical
As to claim 9, metal counter weight 40 is considered shown by Murphy” 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 and further in view of Driver 2010/0213644 in view of Kobayashi 4,489,945. 
 As to claims 16, the recited relationship was previously interpreted as inherently have a center of gravity and a geometric center point where he incorporated reference 09/796,951 that shows the center of gravity to a perpendicular in his figs. 3 and 10. Kobayashi is no applied that directly teaches that such relationships in golf club results in a more accurate shot.  To have aligned the CG in Murphy as taught by Kobayashi would have been obvious in order to improve the clubs accuracy. 
as set forth in the previous office action and below in response to applicant’s remarks.
Claims 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy 6,695,608 in view of How to Make Prepreg/Dry Carbon Fiber Parts from https://www.youtube.com/watch?v=cQ1Q4XmItN0 in view of Nelson et al. 6,824,636 as set forth in the previous office action and below in response to applicant’s remarks; 
“With respect to claims 4-6, one cannot determine what is intended with respect to the recitation of a replaceable rod.  Most broadly such is directed to a core of mandrel for maintaining a space that is considered old and well-known in the molding of composite parts. In the alternative Nelson here has been applied for teaching applying a replaceable rod in his inflation fittings 103 and 105.  As such, to have inserted such a rod in Murphy into the hosel as taught by Nelson would have been obvious in order to inflate the internal bladder when molding.
As to claims 12, 15 and 18, set forth above is fairly taught the counterweight and replaceable rod. To have combined such in a club would have been obvious for their individual purposes taught as set forth above.” 

Conclusion
Applicant's arguments filed 6/15/21 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC §103, applicant argues that amended Claim 1 recites that the main portion of the blank of the head body of the golf club head is integrally formed directly by piling up the carbon fiber composite prepregs. However, such is not the scope of the claim. The steps only broadly recite that in some way composite prepregs must be piled up in a mold such that they form a blank having a main portion that is integrally formed.  There is no requirement that the prepregs are directly piled up and applicant’s remarks do not appear to be commensurate with the broad scope of the physical steps being recited in the claims.  As such, it is not relevant that the steps of Murphy that piles up the prepregs in the mold as broadly called for by the claims as to whether or not such is done separately or as different piles.
Applicant’s conclusion that, “Murphy utilizes different molds for making different preforms of different parts of the golf club head.” Is not relevant to the limitations of the claims. Like Murphy, claim 1 of the referenced patent application Murphy places piles within  a mold as clearly shown by his step 305 in fig. 21.  This process integrally forms a club head body as called for by the claims. 
Applicant argues that the youtube video is not directly relevant.  Clearly that is not the case as one skilled in the art looing to manufacture a composite product would clearly look to how other products have been made. Here one looking to employ heat and pressure to make a better final composite product would surely consider the use of an autoclave that is admittedly well known by the applicant in the art. As such applicant’s remarks are not persuasive. 
With respect to Driver (2010/0213644) and Nelson et al. (6,824,636), applicant merely concludes that they do not disclose, teach, or suggest the technical features without pointing to any particular limitation or error in the rejection. As such, these arguments are not persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711